SHARPE, Justice
(concurring in part and dissenting in part).
I concur in that portion of the judgment of this Court affirming that of the trial court which overruled the plea of privilege filed by Frozen Food Express, Inc. In my view, venue can be properly sustained in Nueces County, Texas, against that appellant-defendant under Subdivisions 23 and 24, Article 1995, V.A.C.S. However, I would expressly overrule appellee’s contentions which assert that such venue can also be maintained as to that party under subdivisions 9a and 29a of that statute.
I respectfully dissent as to that portion of the judgment of this Court which overrules the plea of privilege filed by Loop Cold Storage Company, appellant here and defendant below. Appellee has agreed that subdivisions 9a, 23 and 24 of Article 1995, V.A.C.S., are not applicable to appellant Loop, although they were originally relied upon by appellee in the lower court. However, appellee does rely upon subdivision 29a of the venue statute and the majority opinion holds that venue in Nueces County can be sustained against Loop under that subdivision on the basis that Loop was and is a necessary party. I disagree with that conclusion.
The evidence conclusively establishes that appellee separately delivered 128 boxes of meat to Loop in San Antonio, Bexar County, Texas. This shipment was never in Nueces County, Texas and had nothing to do with the separate shipment by appel-lee of 472 boxes of meat to Alford in Corpus Christi, Nueces County, Texas. When appellee sold 600 boxes of meat to Safeway Stores in Little Rock, Arkansas, it instructed Frozen Food Express, Inc., to pick up 472 boxes of meat from Alford in Nueces County, Texas and to thereafter pick up 128 boxes of meat from Loop in Bexar County, Texas for transportation to destination at Little Rock, Arkansas. There is no connection at all with the meat stored with Loop in Bexar County, Texas and the rest of the shipment except that it was loaded on the same truck; which fact is not determinative of the venue issue here. Alford and Loop conducted completely separate operations in processing and storing the meat separately delivered to them, and they did not act jointly in any respect.
The only relief sought by appellee against Loop was a money judgment. There is no reason shown by the record which would prevent appellee from securing the complete relief to which it might be entitled as against Alford and Frozen Food Express, Inc., in Nueces County without the joinder of Loop. In my view, Loop was not a necessary party to the Nueces County suit within the meaning of subdivision 29a of Article 1995, V.A.C.S. See: Ladner v. Reliance Corporation, 156 Tex. 158, 293 S.W.2d 758 (1956); Westtern Steel Company v. Hayek, 452 S.W.2d 732 (Tex.Civ.App., Corpus Christi, 1970, n. w. h.); Hermes Grain Company v. Hailey, 435 S.W.2d 181 (Tex.Civ.App., Corpus Christi, 1968, n. w. h.); Dina Pak Corporation v. May Aluminum, Inc., 417 S.W.2d 419 (Tex.Civ.App., Corpus Christi, 1967, n. w. h.); Weaver v. Acme Finance Company, 407 S.W.2d 227 (Tex.Civ.App., Corpus Christi, 1966, n. w. h.).
I would reverse the judgment of the trial court as to appellant Loop Cold Storage Company, order that its plea of privilege be sustained and venue as to it be transferred to Bexar County, Texas.